984 So.2d 591 (2008)
Derick F. DERAVIL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-2195.
District Court of Appeal of Florida, Second District.
June 6, 2008.
James Marion Moorman, Public Defender, and Megan Olson, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
We affirm without comment Derick Deravil's convictions for aggravated battery and battery. Although no sentencing issue has been raised, we note that the trial court orally pronounced a youthful offender sentence of two years in prison followed by four years on probation for aggravated battery. For battery, Deravil was sentenced to time served. The oral pronouncements control over discrepancies in the written documents. See Ashley v. State, 850 So.2d 1265 (Fla.2003).
Affirmed.
NORTHCUTT, C.J., and ALTENBERND and SALCINES, JJ., Concur.